internal_revenue_service department of the treasury number release date index number legend employer plan washington dc person to contact telephone number refer reply to cc tege eb qp2-plr-115874-00 date date dear this is in response to your letter dated date requesting a ruling on the federal tax consequences of certain specified amendments proposed to be made to the plan employer is a municipality and an eligible_employer within the meaning of sec_457 of the code the plan is intended to be an eligible_deferred_compensation_plan to which sec_457 applies employer received a private_letter_ruling with respect to the plan on date the plan was subsequently amended and employer received a private_letter_ruling with respect to the plan on date to the effect that the plan complies with sec_457 as amended by the small_business job protection act of under the plan an employee may elect to defer compensation he or she would have received for services rendered to the employer in any taxable_year the deferral extends until the participant reaches age ½ separates from service dies or has an unforeseeable_emergency the election to defer compensation_for any calendar month must be made before the beginning of such month the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and for a catch-up computation for amounts deferred for one or more of the participant's last three taxable years ending before normal_retirement_age under the plan the amounts that may be deferred under the annual maximum limitation and the catch-up provision are within the limitations set out in sec_457 of the code a participant or his beneficiary may elect the manner in which his or her deferred amounts will be distributed these include substantially equivalent monthly quarterly semi-annual or annual installments partial lump-sum payment the rest to be paid in substantially equivalent monthly quarterly semi-annual or annual plr-115874-00 installments or a lump sum cash payment the election must be made prior to the date any such amounts become payable to the participant or the beneficiary if the participant fails to make a timely election concerning distribution of the deferred amounts following separation_from_service payment will be made in substantially equivalent quarterly installment payments over the life expectancy of the participant if the beneficiary fails to make a timely election concerning distribution of the deferred amounts following the death of participant payment will be made in one cash lump sum within days after the expiration of the period in which to make an election the manner and time of benefit payments must meet the distribution_requirements of sec_401 and sec_457 of the code a basic requirement prescribed by sec_457 is that an eligible sec_457 plan must meet the sec_457 distribution_requirements described above in order to retain its tax-deferred eligible status a sec_457 plan would violate these provisions of sec_457 and the regulations thereunder if the participant or anyone else received a distribution earlier than the earliest date established in sec_457 the plan however permits an exception to the above distribution_requirements the plan in accordance with sec_457 of the code includes a provision permitting a lump sum in-service distribution of dollar_figure or less of a participant’s account during an annual de_minimis payout period if the participant elects within sixty days after receiving notice from the plan_administrator to receive such a distribution or at any other time the participant elects to receive such a distribution provided that there has been no amount deferred by the participant during the two year period ending on the date of distribution and there has been no prior distribution received by the participant pursuant to sec_457 deferrals under the plan will be held in a custodial_account pursuant to a custodial_account agreement amounts deferred under the plan will be transferred to the custodian or its agent as promptly possible but in no event later than two business days after the applicable payroll date and will be invested promptly in accordance with the investment directions of the participant but in no event later than two business days following receipt of the amounts by the custodian or its agent the custodial_account agreement provides that it shall be impossible prior to the satisfaction of all liabilities with respect to plan participants and their beneficiaries for any part of the funds of the custodial_account to be used for or diverted to purposes other than for the exclusive benefit of the participants or their beneficiaries as provided for in the plan it further provides that the assets of the custodial_account will never inure to the benefit of the employer and will be held for the exclusive purposes of providing reasonable expenses of administering the plan and the custodial_account no amount payable at any time under the plan will be subject in any manner to alienation by anticipation sale transfer assignment pledge attachment charge or encumbrance of any kind plr-115874-00 the plan and custodial agreement provide that all amounts of compensation deferred pursuant to the plan all property and rights purchased with such amounts and all income attributable to such amounts property or rights shall be held in trust for the exclusive benefit of participants and beneficiaries under the plan the plan provides that no payments to an alternate_payee pursuant to a domestic_relations_order may be made prior to the earliest date as of which payments to a participant could commence under the plan upon the receipt of a plan certified domestic_relations_order a portion of the participant’s account as determined under the plan certified domestic_relations_order shall be segregated in an account maintained on behalf of the alternate_payee the plan permits participants beneficiaries and alternate payees under plan certified domestic relations orders to file requests for withdrawals in the case of unforeseeable emergencies based on severe financial hardships suffered by participants beneficiaries or alternate payees an amount is not considered to be reasonably needed to meet the financial need created by an unforeseeable_emergency to the extent that the need is or may be relieved i through reimbursement or compensation by insurance or otherwise ii by liquidation of the participant’s beneficiary’s or alternate payee’s assets to the extent the liquidation of the assets would not itself cause severe financial hardship or iii by cessation of deferrals under the plan sec_457 of the code provides rules for the deferral of compensation by an individual participant in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_457 prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 sec_457 provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ½ when the participant is separated from service with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations however sec_401 generally allows plans to postpone the required_beginning_date until april of the calendar_year following the later of the calendar_year in which the employee retires or in which he plr-115874-00 attains age ½ sec_1_457-2 of the income_tax regulations defines an unforeseeable_emergency as severe financial hardship to the participant resulting from a sudden and unexpected illness or accident of the participant or of a dependent loss of the participant's property due to casualty or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the participant sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 provides that for purposes of sec_457 custodial accounts described in sec_457 shall be treated as trusts based upon the provisions of the plan summarized above and provided that the plan is amended as proposed in the draft plan language submitted on date we conclude as follows the plan continues to be an eligible_deferred_compensation_plan as defined in sec_457 of the internal_revenue_code_of_1986 amounts of compensation deferred under the plan including any income attributable to the deferred_compensation will be includible in gross_income for the taxable_year or years in which amounts are paid or otherwise made available to a participant or a participant’s beneficiary in accordance with the terms of the plan the custodial_account established under the plan will be treated as a_trust for purposes of g no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the plan described above in addition this ruling applies only to deferrals made after the date of this ruling this ruling is directed only to employer and the participants of the plan sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusion in the ruling see section dollar_figure of revproc_2001_1 2001_1_irb_1 plr-115874-00 however when the criteria in section dollar_figure of revproc_2001_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances sincerely yours robert d patchell assistant chief qualified_plans branch office of the division counsel associate chief_counsel tax exempt and government entities enclosure copy for purposes
